DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joerger et al. (US 2017/0232670 A1) in view of Korobe et al. (“High Speed Slurry Flow Finishing of Inner Wall of Stainless Steel Capillary” Int. J. Japan Soc. Pree. Eng., Vol. 32, No. 1 (Mar. 1998)).
Regarding claims 26, 37-43, Joerger discloses methods for additive manufacturing (AM) that utilize powder removal ports in the process of building objects, as well as novel support structures including powder removal ports to be used within these AM processes. The objects include walls defining regions of unfused powder. The powder removal ports include at least one tube aligned with an opening in the walls to allow removal of the powder. The methods include removing unfused powder from the enclosed space via the at least one tube (connector)(abstract).
Joerger teaches [0002] Though " additive manufacturing" is an industry standard term (ASTM F2792), AM encompasses various manufacturing and prototyping techniques known under a variety of names, including freeform fabrication, 3D printing, rapid prototyping/tooling, etc. AM techniques are capable of fabricating complex components from a wide variety of materials. Generally, a freestanding object can be fabricated from a computer aided design (CAD) model. A particular type of AM process uses an energy beam, for example, an electron beam or electromagnetic radiation such as a laser beam, to sinter or melt a powder material, creating a solid three-dimensional object in which particles of the powder material are bonded together. Different material systems, for example, engineering plastics, thermoplastic elastomers, metals, and ceramics are in use. Laser sintering or melting is a notable AM process for rapid fabrication of functional prototypes and tools. Applications include direct manufacturing of complex workpieces, patterns for investment casting, metal molds for 
 [0031] FIG. 5 illustrates another example of an object 500 and a support structure 520 defining one or more enclosed spaces accessible via a powder removal port 522. FIG. 6 illustrates a vertical cross-sectional view of the object 500 and the support structure 520. The object 500, the support structure 510, and the powder removal port 522 may be manufactured according to an AM process. For example, the apparatus 100 of FIG. 1 and method described above may be used. In an aspect, the object 500 includes an outer portion 510. The support structure 520 supports the outer portion 510 and also has a generally cylindrical shape. For example, the support structure 520 includes a circular top surface supporting a circular bottom surface of the outer portion 510. The object 500 further includes an inner portion 512. The cylindrical outer portion 510 and the support structure 520define an enclosed space 530 between the outer portion 510 and the inner portion 512 of the object 500. 

[0032] In an aspect, the inner portion 512 encloses an enclosed space 514 within the object 500. For example, various objects for containing or moving fluids define enclosed spaces within the object (e.g., tanks, reservoirs, pipes, or chambers). In an aspect, the object 500 further includes a passage 516 extending from the enclosed space 530 through the inner portion 512 to the enclosed space 514. The passage 516 may be considered an extended opening. When the finished object 500 is containing or moving fluids, the passage 516 may be an outlet or an inlet for the fluids to or from the enclosed space 514 within the object 400. 

[0033] The support structure 520 includes a powder removal port 522. The port 522 includes a tube portion 524 and a support 528. The port 522 extends from the outer surface of the support structure 520 through the enclosed space 530 to the passage 516. In an aspect, the tube portion 524 is supported at one end by a flange 526 between the tube portion 524 and the support structure 520. The support 528 is a solid vertical support providing support for a horizontal portion of the tube portion 524. The tube portion 524 separates the port 522 from the enclosed space 530 to create a continuous path between the enclosed space 514 and an area external to the support structure 520. The tube portion 524 may be in contact with the object 500, or may be separated as discussed above regarding the powder removal port 200 and the object 300. During post-processing, powder within the enclosed space 514 is removed via the passage 516 and the port 522, for example, by inserting a vacuum tube though the passage 516 and the port 522 or applying suction to the port 522. 
[0034] When it becomes necessary to remove the support structure 310/510 from the object 300/500, the operator may apply force to break the support structure free when contact surfaces are present. The support structure may be removed by mechanical procedures such as twisting, breaking, cutting, grinding, filing, or polishing. Additionally, thermal and chemical post processing procedures may be used to finish the object. When no contact surfaces are present and instead powder has been placed between the object and the support structure during by blowing, for example, using pressurized air. The removal of the support structure 310/510 from the object 300/500 may take place immediately upon or during removal of the object from the powder bed. Alternatively, the support structure may be removed after any one of the post-treatment steps. For example, the object 300/500 and support structure 310/510 may be subjected to a post-anneal treatment and/or chemical treatment and then subsequently removed from the object 300/500 and/or build plate. 
Joerger clearly teaches a method for processing an internal cavity of an additive manufactured (AM) metal workpiece, the method comprising: (a) providing an AM metal workpiece having an internal cavity; (b) providing at least a first connector in fluid connection with the internal cavity; and (c) flowing pressurized air through the first connector and the internal cavity to process the internal cavity to a desired finish.
It is noted that Joerger is silent about the specifics of the polishing step namely Joerger is silent about a chemical polishing solution.
Korobe teaches the concept of polishing an internal cavity of a metal worpiece (a capillary) Schematic view of a polishing apparatus is shown in Fig.1. The apparatus is constructed with an air compressor and two sets of plungers, cartridges A, and cartridges B. The cartridge A contains ion exchanged water as a solvent, and abrasive grains at the bottom of the cartridge. One tube inserted by the bottom of the cartridge A is connected with .the end of the capillary. The other tube is connected with a cartridge B. The cartridge B contains only solvent. The cartridge B connected with a plunger works as a trap which prevents the abrasive grains from flowing into the plunger. Compressed air flows through a plunger via a fiiter-regulator by 
A are brought into the capillary together with water (chemical) at high velocity. After slurry in one cartridge A flows out, slurry flows reversely through the capillary from the other cartridge
A by exchanging the slurry flow direction. Polishing is performed by repeating such a slurry flowing process.
	Korobe also discloses in the introduction section magnetic polishing and chemical polishings, the quality of polishing media, that is magnetic fluid or chemical solution, should be carefully controlled.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Joerger by implementing the polishing method of Korobe which include flowing a chemical polishing solution through the first connector and the internal cavity to process the internal cavity to a desired finish as suggested by Korobe.
One of ordinary skill in the art would have been motivated to modify the method of Joerger by implementing the polishing method of Korobe in order to effectively and reliably clean and polish the internal cavity of a metal workpiece when the metal workpiece of Joerger comprises a small elongated cavity as described by Korobe.
	Regarding claim 27, Korobe discloses (Page 40) Surface roughness profiles are shown in Fig.4. Scanning electron micrographs shown in Fig.5 exhibit that surface textures of as-received capillary disappear rapidly within several slurry passes. Figure 6 shows the variation of surface
roughness with a number of slurry pass. Surface roughness decreased rapidly in the early stage of low number of pass, and high decreasing rate and low surface roughness are obtained in the 
	Regarding claims 28-31, Joerger teaches [0032] In an aspect, the inner portion 512 encloses an enclosed space 514 within the object 500. For example, various objects for containing or moving fluids define enclosed spaces within the object (e.g., tanks, reservoirs, pipes, or chambers). In an aspect, the object 500 further includes a passage 516 extending from the enclosed space 530 through the inner portion 512 to the enclosed space 514. The passage 516 may be considered an extended opening. When the finished object 500 is containing or moving fluids, the passage 516 may be an outlet or an inlet for the fluids to or from the enclosed space 514 within the object 400. During fabrication, however, the enclosed space 514 may be filled with unfused powder. The passage 516 provides the only path out of the enclosed space 514. Access to the passage 516, however, is blocked by the support structure 520 and the outer portion 510. [0033] The support structure 520 includes a powder removal port 522. The port 522 includes a tube portion 524 and a support 528. The port 522 extends from the outer surface of the support structure 520 through the enclosed space 530 to the passage 516. In an aspect, the tube portion 524 is supported at one end by a flange 526 between the tube portion 524 and the support structure 520. The support 528 is a solid vertical support providing support for a horizontal portion of the tube portion 524. The tube portion 524 separates the port 522 from the enclosed space 530 to create a continuous path between the enclosed space 514 and 
	Regarding claim 32-36, Korobe shows 2 connectors in Fig. 1, one for flowing in the other for flowing out.
	Regarding claim 44, Joerger shows the apparatus in Fig. 5.
Regarding claim 45, Joerger teaches teaches [0002] Though " additive manufacturing" is an industry standard term (ASTM F2792), AM encompasses various manufacturing and prototyping techniques known under a variety of names, including freeform fabrication, 3D printing, rapid prototyping/tooling, etc. AM techniques are capable of fabricating complex components from a wide variety of materials. Generally, a freestanding object can be fabricated from a computer aided design (CAD) model. A particular type of AM process uses an energy beam, for example, an electron beam or electromagnetic radiation such as a laser beam, to sinter or melt a powder material, creating a solid three-dimensional object in which particles of the powder material are bonded together. Different material systems, for example, engineering plastics, thermoplastic elastomers, metals, and ceramics are in use. Laser sintering or melting is a notable AM process for rapid fabrication of functional prototypes and tools. Applications include direct manufacturing of complex workpieces, patterns for investment casting, metal molds for injection molding and die casting, and molds and cores for sand 
As a result the disclosure of Joerger encompasses any workpiece including jet engine fuel nozzles, nozzles, atomizers, impellers, propellers, rotor assemblies, turbine blades, exhaust manifolds, exhaust pipes, gas diffusers, flow manifolds, flow valve manifolds, stationary serpentine passages, heat exchangers, pipe elbows, coil pipes, mandrels and AM metal workpiece with internal passages since the applicant does not claim any specific structure other than the functional intended use of the workpiece. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.D/Examiner, Art Unit 1713                              



/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713